                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


STEPHEN ARCHIE HEMENWAY,

       Plaintiff,

v.                                                          Case No. 1:18-cv-219

COMMISSIONER OF SOCIAL                                      Hon. Ray Kent
SECURITY,

      Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his claim for disability insurance benefits (DIB).

               Plaintiff alleged a disability onset date of October 11, 2011. PageID.308. Plaintiff

identified his disabling conditions as: cannot read; cannot write; permanent nerve damage in back

muscle; pre-existing hernia and pain; and back pain. PageID.312. Prior to applying for DIB,

plaintiff completed the 12th grade and had past employment as a fork lift driver, general laborer,

and door assembler. PageID.48, 314. An Administrative law judge (ALJ) reviewed plaintiff’s

claim de novo and entered a written decision denying benefits on July 19, 2017. PageID.38-50.

This decision, which was later approved by the Appeals Council, has become the final decision of

the Commissioner and is now before the Court for review.

               I.     LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

                                                 1
U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe

                                                 2
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step of the evaluation. At the first step, the ALJ

found that plaintiff had not engaged in substantial gainful activity since the alleged onset date of

October 11, 2011 through his date last insured of December 31, 2016. PageID.40.

               At the second step, the ALJ found that through his date last insured, plaintiff had

severe impairments of borderline intellectual functioning, chronic lower back pain, and history of

inguinal hernia repair. PageID.40. At the third step, the ALJ found that through his date last

insured, plaintiff did not have an impairment or combination of impairments that met or equaled

the requirements of the Listing of Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.41.

                                                  3
               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, I find that, through the date
       last insured, the claimant had the residual functional capacity to perform light work
       as defined in 20 CFR 404.1567(b) except for the following limitations. He could
       occasionally operate foot controls with left foot. The claimant could frequently
       climb ramps and stairs, and occasionally climb ladders, ropes, or scaffolds. He
       could occasionally balance, stoop, and crouch. He was limited to understanding,
       remembering, and carrying out simple, routine, and repetitive tasks, but not at a
       production rate pace (e.g., assembly line work). He was able to engage in no more
       than occasional decision-making and be exposed to no more than occasional
       changes in job setting. The claimant required instructions to be communicated
       orally or by demonstration.

PageID.43-44. The ALJ also found at the fourth step that plaintiff is unable to perform any past

relevant work. PageID.48. Plaintiff is also illiterate but is able to communicate in English.

PageID.48.

               At the fifth step, the ALJ determined that plaintiff could perform a significant

number of unskilled jobs at the light exertional level in the national economy. PageID.49-50.

Specifically, the ALJ found that plaintiff could perform the requirements of work in the national

economy including cleaner/housekeeper (556,000 jobs), garment sorter (51,000 jobs) (reduced to

eliminate hourly production rate), and dishwasher (101,000 jobs) (performed at medium exertional

level, but 20% of these jobs are performed at the light level). PageID.49. Accordingly, the ALJ

determined that plaintiff has not been under a disability, as defined in the Social Security Act, from

October 11, 2011 (the alleged onset date) through December 31, 2016 (the date last insured).

PageID.50.

               III.    DISCUSSION

               Plaintiff set forth three issues on appeal.

               A.      Did the ALJ commit error by not fully evaluating
               plaintiff under Listing 12.05?




                                                  4
               Plaintiff contends that he met the requirements of Listing 12.05B. Upon further

reflection, plaintiff withdrew this contention. See Reply Brief (ECF No. 17, PageID.773).

               B.     Did the ALJ commit error by relying on a patent error
               in the Work Activity Questionnaire supplied by the former
               employer without explanation?

               The ALJ reviewed a work activity questionnaire completed by plaintiff’s former

employer. PageID.45, 395-397. Plaintiff takes issue with a sentence in the ALJ’s decision related

to this questionnaire:

       While the claimant's former employer acknowledged that the claimant performed
       at eighty percent or less than other employees' production and required extra help,
       he also noted that the claimant was able to complete his required duties without
       special assistance.

PageID.45. Plaintiff contends that this statement contradicts the form upon which the ALJ was

relying on. Plaintiff’s Amended Brief (ECF No. 16, PageID.769-770).

               This sentence appears in the context of the following paragraph in which the ALJ

addressed plaintiff’s residual functional capacity (RFC):

               The claimant's borderline intellectual functioning, while limiting, was not
       totally disabling. While the claimant has reading and writing deficits, he does not
       have more than moderate limitations in his [sic] the paragraph B domains noted
       above, suggesting a degree of autonomy. While IQ testing in February 2015 and
       February 2016 noted a Full Scale IQ of 69, the claimant maintained the ability to
       persist at tasks (Exhibit 8F/5; 17F/l). In February 2015, the psychological
       consultative examiner indicated that the claimant appeared to have a fair degree of
       autonomy (Exhibit 8F/3). He also indicated that the claimant had no issues with
       simple division, addition, or multiplication (Exhibit 8F/3, 4). Additionally, the
       claimant noted that he is a hands on learner, and would do well if someone showed
       him what he should do (Exhibit 8F/1). Further bolstering the finding that the
       claimant was not precluded from all work by his intellectual functioning is a
       questionnaire from his former employer (Exhibit 21E/l). While the claimant's
       former employer acknowledged that the claimant performed at eighty percent or
       less than other employees' production and required extra help, he also noted that
       the claimant was able to complete his required duties without special assistance
       (Exhibit 21 E/1). He further noted that the claimant was a hard worker and tried to
       make up for some of his learning deficits with extra effort (Exhibit 21 E/3). I note
       that the claimant's past work was described as a production line worker, and the

                                                5
       claimant testified that this work required fast paced work putting screws in doors
       on the production line (Exhibit 21E/l; Hearing Testimony). The evidence suggests
       that the claimant is not totally precluded from basic work activity due to his
       intellectual functioning, and that he would be able to perform at a greater level of
       productivity with work that did not require production rate pace such as assembly
       line work.

PageID.45 (emphasis added).

               Plaintiff’s contention is without merit. The ALJ did not misconstrue the form.

Rather, he reviewed the form along with other portions of the administrative record. “The ALJ has

the power and the discretion to weigh all of the evidence and to resolve the significant conflicts in

the administrative record.” Lusk v. Commissioner of Social Security, 106 Fed. Appx. 405, 411

(6th Cir. 2004). It is the Commissioner's function to resolve conflicts in the evidence. Craft v.

Commissioner of Social Security, 39 Fed. Appx. 274, 276 (6th Cir. 2002). Accordingly, plaintiff’s

claim of error is denied.

               C.     Did the ALJ commit error by failing to incorporate the
               questionnaire that he elicited from plaintiff’s former employer
               and fail to present it to the vocational expert (VE)?

               Plaintiff contends that the ALJ’s hypothetical question was flawed. An ALJ’s

finding that a plaintiff possesses the capacity to perform substantial gainful activity that exists in

the national economy must be supported by substantial evidence that the plaintiff has the

vocational qualifications to perform specific jobs. Varley v. Secretary of Health and Human

Services, 820 F.2d 777, 779 (6th Cir. 1987). This evidence may be produced through the testimony

of a VE in response to a hypothetical question which accurately portrays the claimant’s physical

and mental limitations. See Webb v. Commissioner of Social Security, 368 F.3d 629, 632 (6th Cir.

2004); Varley, 820 F.2d at 779. A hypothetical question need only include those limitations which

the ALJ accepts as credible. Blacha v. Secretary of Health and Human Services, 927 F.2d 228,

231 (6th Cir. 1990). “T]he ALJ is not obliged to incorporate unsubstantiated complaints into his

                                                  6
hypotheticals.” Stanley v. Secretary of Health and Human Services, 39 F.3d 115, 118 (6th Cir.

1994).

               Here, plaintiff contends that the ALJ failed to incorporate a portion of the former

employer’s questionnaire into the hypothetical question. Specifically, the employer’s answer to

the productivity question. The question posed on the form was, “Based on the information above,

approximately how would you rate productivity of the employee compared to other employees in

similar positions and similar pay rates?”. PageID.396. The employer checked the box with the

following answer, “80% or less of other employees’ productivity.” PageID.396. Plaintiff contends

that this answer translates into plaintiff being off task for 20% of time and that the VE testified

that if this was the case, plaintiff was totally disabled. Plaintiff’s Amend. Brief at PageID.770-

771; VE Testimony at PageID.140-141. The former employer’s answer to the question did not

state that plaintiff was “off task” during 20% of the workday. Rather, the answer stated that

plaintiff’s productivity amounted to 80% or less than other employees. As the government noted,

“Mr. Brenneman [plaintiff’s former employer] never stated that Plaintiff was off task, merely that

he was less efficient than other employees.” Defendant’s Brief (ECF No. 14, PageID.759); Work

Activity Questionnaire (PageID.395-397). Accordingly, plaintiff’s claim of error will be denied.

               IV.     CONCLUSION

               The    ALJ’s   determination    is    supported     by   substantial   evidence.   The

Commissioner’s decision will be AFFIRMED pursuant to 42 U.S.C. § 405(g). A judgment

consistent with this opinion will be issued forthwith.



Dated: March 25, 2019                                    /s/ Ray Kent
                                                         United States Magistrate Judge




                                                 7
